HARRIS, Chief Judge.
Charles Chestnut was charged with possessing and delivering cocaine to a confidential informant on April 5, 1990. He was arrested some three weeks later by a four-man undercover team of the Orange County Sheriffs Department. Chestnut was convicted and sentenced. He appeals claiming that because of the conduct of the officers in effecting his arrest, his criminal charges should have been dismissed.
We agree, however, with the well-reasoned analysis of Judge Russell below that the police conduct, as outrageous as it was, had no connection with Chestnut’s offense and did not, in any way, prejudice his defense.
AFFIRMED.
W. SHARP and PETERSON, JJ., concur.